Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 March 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Williamsburgh March the 10th 1782.
                        
                        The Chevalier DuBouchet is returned from New york with 48 men of the West indies Brigade taken on the
                            Bonnetta. they are in a most miserable Situation both as to cloathing and to their health, Six are dead of the Scurvy, six
                            more were too ill to be transported, that compleats the number of 60, who were taken. as We had sent 104. invalids from
                            Glocester, the English commissary of prisoners has acknowledged himself our debtor for 54, who are not exchanged and who
                            are on parole. I send to your Excellency the nominative Lists of the British Soldiers exchanged against those of the
                            Bonnetta, and of those who remain on parole. Mr Clinton writes me that he would readily have agreed to the exchange
                            proposed by your Excellency of Brigadier General Moultrie against Lord Rawdon, if the exchange of the first had not been
                            already effectuated, but he has yet Brigadier general Scot whom he offers for Lord Rawdon. It will be as your Excellency
                            chuses, either to exchange him or to keep Lord Rawdon’s parole for another occasion.
                        I send to your Excellency two packetts forwarded me by Lieutenant Governor Jamieson and which I believe are
                            from Mr Jefferson. I wait for news from France and St Kitt’s with the greatest impatience. I am with Respect and personal
                            attachment Sir Your Excellency’s Most obedient & humble Servant
                        
                            le cCte de Rochambeau
                        
                    